DETAILED ACTAION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 12/08/2020 where claims 1, 4-5, 9, 11, 16, and 19 are amended while claims 1-20 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

 Applicant has reviewed the Applicant’s arguments (see Pages 6 -12). The Applicant states (Page 8) “ ...None of the references describes load balancers sharing a session cache, and none thus describe how load balancers would make use of a shared session cache”

The Examiner asserts the Applicant has diminished and/or ignored the teachings of Killian (and other prior art references) with respect to the Applicant’s claimed shared session cache.  Killian under 
More importantly is contrast to Applicant’s disparaging remarks regarding Killian, Killian consistently describes how proprietary dispatchers (see e.g. [0005], [0038], Figs 2 – 4] work in conjunction with a shared session cache.

The Examiner notes for purposes of Appeal the Applicant has failed to address the particular deficiencies of Killian and the other references used in proper prior art rejections.

The Applicant’s prosecution strategy to disparage and/or diminish the evidence presented in the proper prior art rejections does not expedite prosecution.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9 – 13, and 16 – 20  are rejected under 35 USC 103 as being contemplated by Husar (US 2020/0084269) in view of Kilian (US 2006/0282509) and in further view of Cucinotta (US 2016/0026514) and in further view of  O’Neil (US 2005/0063324) 
Regarding claim 1, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”);
determining, by the load balancer, that a shared session cache accessible by the load balancer and one or more other load balancers includes an entry indicating that the client device is associated with a specific backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]); and
connecting, by the load balancer, the client device to the specific backend server (Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”).
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Kilian discloses:
a shared session cache (Kilian; Kilian utilizes a shared session cache within the context of load balancing provided by a dispatcher in communicating with a plurality of nodes;
see e.g. [0005] “ ... proprietary  dispatcher acts as a load balancer ...”
see e.g. [0033] “ ... shared memory region supports shared cache 206 ...”
see e.g. [0031] “ ... role of a shared memory ... session state information ...”
see e.g. [0035] “ ... transporting request/response data between the connection manager and the applicable worker nodes for normal operation of sessions ...” see e.g. [0038],[0039]
see e.g. [0047] “ ... load balancing algorithm .... session table ...”
see e.g. Fig. 2 and Fig. 3 comprising a shared cache with session stat information)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Kilian’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.
Husar in view of Kilian does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta discloses:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server  (Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Husar in view of Kilian and in futher view of Cucinotta does not expressly disclose:

However in analogous art O’Neil discloses:
a timer (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 2, Husar in view of Kilian  and in further view of Cucinotta and in further view of O’Neil discloses   the method of claim 1, Husar does not expressly disclose wherein the entry was created in the shared session cache by one of the one or more other load balancers.
However in analogous art Cucinotta discloses:
wherein the entry was created in the shared session cache by one of the one or more other load balancers (Cucinotta;
see e.g. [0031] “ ... component load balancer 121 creates a new entry for that value in the state information mapping table 123 where the new entry includes a mapping of that value to the component instance 125 ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Regarding claim 3, Husar in view of Kilian  and in further view of Cucinotta  and in further view of O’Neil disclose the method of claim 1, Husar does not expressly disclose further comprising updating, by the load balancer, the entry in the shared session cache.
	However in analogous art Cucinotta discloses:
further comprising updating, by the load balancer, the entry in the shared session cache (Cucinotta;
see e.g. [0053] “The component load balancer 121, following copying of its state information 126 to the external element ... the external element may be a database ”
see e.g. [0054] “ ... external element ... storing state information ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Regarding claim 4, Husar in view of Kilian  and in further view of Cucinotta  and in further view of O’Neil disclose the method of claim 3, Husar does not expressly disclose wherein the updating comprises resetting the timer associated with the entry.
However in analogous art O’Neill discloses:
wherein the updating comprises resetting the timer associated with the entry (O’Neill;
see e.g. [0066] “ ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Regarding claim 5, Husar in view of Kilian  and in further view of Cucinotta  and in further view of O’Neil discloses the method of claim 1, but does not expressly disclose wherein the load balancer creates the new entry in the shared session cache in part by setting the timer associated with the new entry.
However in analogous art O’Neill discloses:
wherein the load balancer creates the new entry in the shared session cache in part by setting the timer associated with the new entry (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 6, Husar in view of Kilian  and in further view of Cucinotta  and in further view of O’Neil disclose the method of claim 1, Husar does not expressly disclose further comprising creating, by the load balancer, a local entry in a local cache stored at the load balancer that corresponds to the entry.
However in analogous art Cucinotta discloses:
creating, by the load balancer, a local entry in a local cache stored at the load balancer that corresponds to the entry (Cuninotta; Cucinotta teaches local cache entries as they are subsequently transferred and/or shared  to an external element;
see e.g. [0053] “The component load balancer 121, following copying of its state information 126 to the external element ... the external element may be a database ”
see e.g. [0054] “ ... external element ... storing state information ...”.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Regarding claim 9,    Husar in view of Kilian and in further view of Cucinotta and in further view of O’Neil  disclose the method of claim 1, Husar does not expressly disclose wherein a source identifier indicates a first Internet Protocol address of the client device and a destination identifier indicates a second Internet Protocol address of the specific backend server
However in analogous art Cucinotta discloses:
contains a source identifier indicates a first Internet Protocol address of the client device and a destination identifier indicates a second Internet Protocol address of the specific backend server.
 (Cucinotta;  see e.g. [0055] “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...” 
See e.g. Fig. 1, Fig. 2, see e.g. [0022])
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 10, Husar in view of Kilian and in further view of Cucinotta  and in further view of O’Neil disclose the method of claim 9, wherein the entry further contains at least one of a forward destination identifier that identifies the load balancer to the client device and a reverse source identifier by which the specific backend server can identify the client device (Husar teaches a session state identifier corresponding to the user session or state and thus  allows the load balancer to identify the client device and a specific node (i.e. specific backend server) 
see e.g. [0023] “ ... session identifier 110L, which identifies the user session or user-specific state ...” see e.g. [0024] “ ... session identifier ...which may be extracted from the request and topology information .. which may be received via a communication  channel between the  the cluster 116 of nodes and the load balancer ...”
see e.g. [0036] “ ... The session identifier may uniquely identify the session state that is associated with or is the subject of the request ...”).

Regarding claim 11, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”); 

(Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]);
selecting, by the load balancer, a specific backend server from the server pool for the client device (Husar;
see e.g.  Fig. 2 Step 204 and Step 206 illustrating selecting a specific node (i.e. back end server)
connecting, by the load balancer, the client device to the specific backend server(Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”); and
creating, by the load balancer, a new entry in the shared session cache indicating that the client device is associated with the specific backend server (Husar; Husar teaches the creation of a new entry comprising session identifier associated with a session state for a client device; 
see e.g. [0034] “ ... a load balancer may be used to determine at which node a new session state for the user should be created and stored ...”
see e.g. [0036] “ ... the session identifier may uniquely identify the session state ...”)
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Kilian discloses:
a shared session cache (Kilian; Kilian utilizes a shared session cache within the context of load balancing provided by a dispatcher in communicating with a plurality of nodes;
see e.g. [0005] “ ... proprietary  dispatcher acts as a load balancer ...”
see e.g. [0033] “ ... shared memory region supports shared cache 206 ...”
see e.g. [0031] “ ... role of a shared memory ... session state information ...”
see e.g. [0035] “ ... transporting request/response data between the connection manager and the applicable worker nodes for normal operation of sessions ...” see e.g. [0038],[0039]
see e.g. [0047] “ ... load balancing algorithm .... session table ...”
see e.g. Fig. 2 and Fig. 3 comprising a shared cache with session stat information)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Kilian’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.
Husar in view of Kilian does not expressly disclose:
the entry including at least a source identifier of the client device, a device identifier of the specific backend server, and a timer.
 However in analogous art Cucinotta discloses:
the entry including at least a source identifier of the client device, a device identifier of the specific backend server  (Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)

the entry including at least a source identifier of the client device, a device identifier of the specific backend server.
However in analogous art O’Neil discloses:
a timer (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 16, Husar discloses a load balancer, comprising: 
one or more processors (Husar;  see e.g. [0004] “ ... one or more hardware processors ...”); and
memory storing computer-executable instructions that, when executed by the one or more processors, cause the load balancer to perform operations comprising (Husar;  see e.g. [0004] “ ... a non-transitory memory storing a code coverage module ... execute instructions ... load balancer ...”): 
(Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”); 
determining that a shared session cache accessible by the load balancer and one or more other load balancers includes an entry indicating that the client device is associated with a specific backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]); and
connecting the client device to the specific backend server (Husar; Husar teaches subsequent to receive the request, the request is routed to the specific active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific session (e.g. online transaction)  ;
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”)
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Kilian discloses:
a shared session cache (Kilian; Kilian utilizes a shared session cache within the context of load balancing to a plurality of nodes;
see e.g. [0033] “ ... shared memory region supports shared cache 206 ...”
see e.g. [0031] “ ... role of a shared memory ... session state information ...”
see e.g. [0035] “ ... transporting request/response data between the connection manager and the applicable worker nodes for normal operation of sessions ...” see e.g. [0038],[0039]
see e.g. [0047] “ ... load balancing algorithm .... session table ...”
see e.g. Fig. 2 and Fig. 3 comprising a shared cache with session stat information)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Kilian’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.
Husar in view of Kilian does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta discloses:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server  (Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.

a timer (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 12, claim 12 is rejected under the same rationale as claim 5.
Regarding claim 13, claim 13 is rejected under the same rationale as claim 6.
Regarding claim 17, claim 17 is rejected under the same rationale as claim 2.
Regarding claim 18, claim 18 is rejected under the same rationale as claim 3.
Regarding claim 19, claim 19 is rejected under the same rationale as claim 4.
Regarding claim 20, claim 20 is rejected under the same rationale as claim 6.

Claims 7 and 14 are rejected under 35 USC 103 as being unpatentable over Husar in view of Kilian  and in further view of Cucinotta  and in further view of O’Neil and in further view of Blander (US 9,143,558))
Regarding claim 7, Husar in view of Kilian and in further view of Cucinotta  and in further view of O’Neil discloses the method of claim 1, but Husar does not expressly disclose  wherein the load balancer and the one or more other load balancers are identified with unique Virtual Internet Protocol addresses.

wherein the load balancer and the one or more other load balancers are identified with unique Virtual Internet Protocol addresses (Blander;
see e.g. Column 2, Lines  9 -10 “Each load balancer is assigned a unique VIP (Virtual IP addresses ..”)
Therefore it would have been prima facie obvious before the effective filing date of the same invention to modify Husar with Blender’s VIP assignment to load balancers.  The motivation being that the combined solution provides for increased efficiencies in fulfilling requests from client devices.
Regarding claim 14, claim 14 is rejected under the same rationale as claim 7.
Claims 8 and 15 are rejected under 35 USC 103 as being unpatentable over Husar in view of Kilian and in further view of Cucinotta  and in further view of O’Neil and in further view of Castaing (US 2018/0365271) 
Regarding claim 8, Husar in view of Kilian and in further view of Cucinotta  and in further view of O’Neil discloses the method of claim 1, but does not expressly disclose  wherein the load balancer is a virtual load balancer instance hosted at a network element.
However in analogous art Castaing discloses:
wherein the load balancer is a virtual load balancer instance hosted at a network element (Castaing;
see e.g. [0042] “ ... The load balance can be implemented as a physical device, as a virtual machine, or as a combination of both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Castaing’s VM 
Regarding claim 15, claim 15 is rejected under the same rationale as claim 8.




Claims 1, 11, and 16 are rejected under 35 USC 103 as being unpatentable over Husar in view of Smith (US 2014/0223011) and in further view of Cucinotta (US 2016/0026514) and in further view of  O’Neil (US 2005/0063324) 

Regarding claim 11, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”); 

determining, by the load balancer, that a shared session cache accessible by the load balancer and one or more other load balancers does not include an entry indicating that the client device is associated with a backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]);
selecting, by the load balancer, a specific backend server from the server pool for the client device (Husar;
see e.g.  Fig. 2 Step 204 and Step 206 illustrating selecting a specific node (i.e. back end server)
connecting, by the load balancer, the client device to the specific backend server(Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”); and
creating, by the load balancer, a new entry in the shared session cache indicating that the client device is associated with the specific backend server (Husar; Husar teaches the creation of a new entry comprising session identifier associated with a session state for a client device; 
see e.g. [0034] “ ... a load balancer may be used to determine at which node a new session state for the user should be created and stored ...”
see e.g. [0036] “ ... the session identifier may uniquely identify the session state ...”)
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Smith discloses:
a shared session cache (Smith; Smith utilizes a shared session cache within the context of load balancing to a plurality of nodes;
see e.g. [0047] “ .... store session state information ... on a shared ... memory cache ... load balancing ”
see e.g. [0055] “ ... session state information ...  session ... or server supporting ... application session ...”
see e.g. [0011] “ ... memory cache ... may be shared, enabling a cluster of web servers to share the session state information ...”
see e.g. Fig. 3A [0055]))
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Smith’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.
Husar in view of Smith does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta discloses:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server  (Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Husar in view of Smith and in further view of Cucinotta does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art O’Neil discloses:
(O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.

Regarding claim 1, claim 1 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

Claims 1, 11, and 16 are rejected under 35 USC 103 as being unpatentable over Husar in view of Tanttu (US 2011/0010581) and in further view of Cucinotta (US 2016/0026514) and in further view of  O’Neil (US 2005/0063324)
Regarding claim 11, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”); 

determining, by the load balancer, that a shared session cache accessible by the load balancer and one or more other load balancers does not include an entry indicating that the client device is associated with a backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]);
(Husar;
see e.g.  Fig. 2 Step 204 and Step 206 illustrating selecting a specific node (i.e. back end server)
connecting, by the load balancer, the client device to the specific backend server(Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”); and
creating, by the load balancer, a new entry in the shared session cache indicating that the client device is associated with the specific backend server (Husar; Husar teaches the creation of a new entry comprising session identifier associated with a session state for a client device; 
see e.g. [0034] “ ... a load balancer may be used to determine at which node a new session state for the user should be created and stored ...”
see e.g. [0036] “ ... the session identifier may uniquely identify the session state ...”)
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Tanttu discloses:
(Tanttu; Tanttu utilizes a shared session cache within the context of load balancing to a plurality of nodes;
see e.g. [00630] “ ... interface nodes 125 share the local cache for micro balancing (e.g. the user state ...) ... if a shared resource, such as a local cache (in-memory database) or session control (ordinary database), requires an update, the system update is done without affecting service level ...”
see e.g. [0072] “ ... plurality of independent nodes ...”
see e.g. [0075] “ ... a plurality of hosts ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Tanttu’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.

Husar in view of Tanttu does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta discloses:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server  (Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer 
Husar in view of Tanttu and in futher view of Cucinotta does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art O’Neil discloses:
a timer (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.


Regarding claim 1, claim 1 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

s 1, 11, and 16 are rejected under 35 USC 103 as being unpatentable over Husar in view of Sharifi Mehr (US 10,055,591) and in further view of Cucinotta (US 2016/0026514) and in further view of  O’Neil (US 2005/0063324)

Regarding claim 11, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”); 

determining, by the load balancer, that a shared session cache accessible by the load balancer and one or more other load balancers does not include an entry indicating that the client device is associated with a backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]);
selecting, by the load balancer, a specific backend server from the server pool for the client device (Husar;
see e.g.  Fig. 2 Step 204 and Step 206 illustrating selecting a specific node (i.e. back end server)
connecting, by the load balancer, the client device to the specific backend server(Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”); and
(Husar; Husar teaches the creation of a new entry comprising session identifier associated with a session state for a client device; 
see e.g. [0034] “ ... a load balancer may be used to determine at which node a new session state for the user should be created and stored ...”
see e.g. [0036] “ ... the session identifier may uniquely identify the session state ...”)
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Sharifi Mehr discloses:
a shared session cache (Sharifi Mehr; Sharifi Mehr utilizes a shared session cache;
see Column 5, Lines 22 - 29“ ... determines whether  another cache within a shared cache system stores the session state identifier  ... this helps avoid having to renegotiate the secret used to establish a secure TLS/SSL session each time a client talks to a new server ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Sharifi Mehr’s utilization of a shared session cache. The motivation being that the combined invention provides for avoiding to renegotiate the secret used to establish a secure TLS/SSL session each time a client talks to a new server.
Husar in view of Sharifi Mehr does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta discloses:
(Cucinotta;  see e.g.  “ ... capable of load –balancing IP traffic based on the hashing the source or destination IP address ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer entry scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Husar in view of Sharifi Mehr and in futher view of Cucinotta does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art O’Neil discloses:
a timer (O’Neil;  see e.g. [0066] “ ...upon expiration of a timer, state may also be removed by overwriting it with more recent state  ...  ... Resetting the timer is done whether or not the updated state is actually the same or differs from the existing stored state ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with O’Neill’s timer and updating scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Regarding claim 1, claim 1 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 11; therefore it is rejected under the same rationale.

Claims 1, 11, and 16  are rejected under 35 USC 103 as being contemplated by Husar (US 2020/0084269) in view of Kilian (US 2006/0282509) and in further view of Rimar (US 2018/0123940)

Regarding claim 1, Husar discloses a method comprising:
receiving, by a load balancer, a connection request from a client device (Husar; Husar teaches a client device originating a request to a server to establish a connection with respect ot a session;
see e.g. [0033] “  ... a load balancer receives a request from a client device ... “received from the client device”, as the request originated from or was triggered at some point by a client device”
see e.g. [0023] “  ... requested user session or user-specific state ...”);
determining, by the load balancer, that a shared session cache accessible by the load balancer and one or more other load balancers includes an entry indicating that the client device is associated with a specific backend server of a server pool containing a plurality of backend servers (Husar; Husar teaches a load balancer(s) has access to topology information comprising session state information which is shared from servers associated with from the pool of servers to facilitate the load balancer routing  of the appropriate requests from clients to the server pool; The Examiner notes it is inherent that the topology information reference above is stored in memory and may be realized utilizing a conventional cache (i.e. shared session cache) utilizing a solid state disk;
see e.g. [0026] “ the topology information 122 may include an identifier of the nodes ... include current information about the status of nodes ... whether the nodes are active, suspended, full, disconnected, experiencing high traffic, dead, etc. ... include information about what session sates 120A, 120C, 120D are being stored on which nodes 118A-D ... include information about the entire network of nodes ... the topology information may be organized in any data structure such as a list, a table, an array, a tree, etc. ...”
see e.g. [0044] “ ... the topology information may updated ... the source node ...updates the topology information ...  the target node ... updates the topology information ...”)
see e.g. Fig. 3A and/or 3B illustrating Topology Information 322 being shared with Load Balancer 312 realized by Memory 302 [e.g. cache implemented by Solid State Disk]; see e.g. [0021] “ ... solid stated drive ...” see e.g. [0048]); and
connecting, by the load balancer, the client device to the specific backend server (Husar; Husar teaches subsequent to receive the request, the request is routed to the specific  active node (i.e. specific backend server) to allow the client device to be connected to the specific node for a specific  user session (e.g. online transaction);
see e.g. methodology in Fig. 2 comprising Step 208 “ROUTE THE REQUEST TO THE SELECTED NODE”
see e.g. [0019] “ ... the load balancer can always determine a current route using current topology information ...”
see e.g. [0026] “ ...  whether the nodes are active ...”
see e.g. [0034] “ ... online banking transaction ...”).
As evidence of a shared session cache based upon the Examiner’s rationale presented above, Kilian discloses:
(Kilian; Kilian utilizes a shared session cache within the context of load balancing to a plurality of nodes;
see e.g. [0033] “ ... shared memory region supports shared cache 206 ...”
see e.g. [0031] “ ... role of a shared memory ... session state information ...”
see e.g. [0035] “ ... transporting request/response data between the connection manager and the applicable worker nodes for normal operation of sessions ...” see e.g. [0038],[0039]
see e.g. [0047] “ ... load balancing algorithm .... session table ...”
see e.g. Fig. 2 and Fig. 3 comprising a shared cache with session stat information)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Kilian’s utilization of a shared session cache. The motivation being that the combined invention provides the realization and validation of utilizing a cache to maintain the topology information explicitly taught by Husar resulting in increased efficiencies.
Husar in view of Kilian does not expressly disclose:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
However in analogous art Cucinotta Rimar discloses:
wherein the entry includes at least a source identifier of the client device, a destination identifier of the specific backend server, and a timer.
 (Rimar; Rimar within the conxtext of load balancing tracking source and destination identifiers in association with time metadata (i.e. a timer)
see e.g.  [0100] “ ... A timer or like computational aspect can record timestamps indicating when  the data packet is sent form a source component and received by a destination component ...”
see e.g. [0023] “ ... monitoring network flows ... information, which can include IP addresses of components that send and receive data ...” see e.g. [0024]
see e.g. Fig. 8 illustrating a table/structure to support entries.
The Examiner notes Rimar teaches several embodiments with respect to what is readily able to be listed in a table and therefore does not illustrate every single header or variable being tracked  in the table/structure

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husar with Cucinotta’s load balancer tracking scheme. The motivation being the combined invention provides for increased efficiencies in maintaining and updating state information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 



/TODD L BARKER/Primary Examiner, Art Unit 2449